Citation Nr: 1632049	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-35 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was previously remanded by the Board in June 2011 and February 2015.


FINDING OF FACT

The Veteran's schizophrenia had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder.  For the reasons that follow, the Board finds that service connection for schizophrenia is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A review of the record shows that the Veteran has been diagnosed with psychosis, not otherwise specified (in 2007); bipolar disorder, single manic episode (in 2008); and schizophrenia, paranoid type (in 2010).  It appears, however, that these various diagnoses have not represented different mental health disorders.  See February 2012 VA examination report.  Depending on the particular medical provider, it has been classified differently; the common thread, however, is that each examiner agrees that the Veteran has some type of psychosis.  See id.  The recent November 2015 VA examination provided a diagnosis of schizophrenia, and explained that this diagnosis accounts for the Veteran's variously classified psychiatric disorder.  As multiple clincians agree that the Veteran has a single psychiatric disorder which is appropriately classified as schizophrenia, for the purposes of service connection, the Board will therefore characterize the Veteran's mental health disorder as such.  The first element of service connection is met.

The Veteran's military records show that he was admitted to Naval Regional Medical Center, Memphis, in December 1975 with a diagnosis of acute psychotic episode.  A Medical Board Report dated in January 1976 indicates that the Veteran had a diagnosis of chronic, undifferentiated schizophrenia, which existed prior to entrance to service (EPTE) and was not aggravated in service.  The finding of EPTE appears to have been based on the Veteran's statements.  He attributed his difficulty with thinking and experiencing flashbacks to an LSD trip approximately 2 years prior.  He reported that he had been seeing a psychiatrist prior to active service.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A.           § 1111; 38 C.F.R. § 3.304(b).  At the outset, the Board notes that his June 1975 entrance examination contains no notations of mental health symptoms or disorders.  The Board also recognizes that the Veteran is competent to report that he received intermittent psychotherapy and experienced related symptomatology prior to service entry.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran did not specify and the record does not a reflect a diagnosis for a disability at the time of his service entry.  Any medical records that may have existed prior to entrance to service are not of record.  To this end, the Board observes that a mere self-report of symptoms or treatment prior to service does not constitute clear and unmistakable evidence of a pre-existing condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a Veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A. § 1111).  The Board also requested clarification on this issue from a medical professional, and in November 2015 a VA examiner determined that while it was at least as likely as not that the Veteran's schizophrenia pre-existed service, this finding was predominantly based on the Veteran's own statements and there was not sufficient additional evidence so as to render the conclusion of EPTE undebatable.  The Board is in agreement with the examiner's analysis.  As such, the Board concludes that there is not sufficient evidence to rebut the presumption of soundness; the Veteran is presumed to have been sound upon entrance into service.  38 U.S.C.A. § 1111.

Having so determined, the remaining question is whether the Veteran's current schizophrenia is related to his active service.  His medical records show that the disability was first diagnosed during his active service.  The VA medical examinations of record, too, acknowledge this fact, as well as that his condition has continued since service, as evidenced by ongoing treatment over the years.  Accordingly, any and all reasonable doubt is resolved in the Veteran's favor; his current schizophrenia had its onset during active military service.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.

All three elements of service connection have been met.  Service connection for schizophrenia is warranted.



ORDER

Service connection for schizophrenia is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


